Order entered October 7, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00905-CR
                                       No. 05-14-00906-CR

                              DONTE LAMONT ROSE, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F13-25715-U, F13-25716-U

                                             ORDER
       The Court GRANTS court reporter Kelly Simmons’s October 3, 2014 motion for

extension of time to file the reporter’s record.

       We ORDER Ms. Simmons to file the reporter’s record within FORTY-FIVE (45)

DAYS from the date of this order.


                                                        /s/   ADA BROWN
                                                              JUSTICE